Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15, 17, 19-21 and 23-25 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    207
    623
    media_image1.png
    Greyscale
,
and the species of Example 41, found on page 205 of the instant specification (reproduced below)

    PNG
    media_image2.png
    57
    555
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    157
    260
    media_image3.png
    Greyscale

in the reply filed on March 22, 2021 is acknowledged.

The requirement is still deemed proper and is therefore made FINAL.


  	Applicant’s claimed compound genus has a number of variables and their permutations and combinations result in a vast number of compounds that are generically claimed.  In an attempt to examine the full scope of compounds embraced by elected Group I, over 3,000 Chemical Abstract Registry numbers were recovered 
MPEP 803.02.
	The claims within elected Group I have been examined to the extent that they are readable on the elected species of Example 41.  Since no prior art was found on the elected species, the examination was expanded within elected Group I until prior art was found, in which case, the examination stopped and prior art has been applied against the claims.  Note, M.P.E.P. § 803.02.  
The subject matter of the expanded search thus far, inclusive of the elected species of Example 41, is as follows:
Compounds of formula (I)

    PNG
    media_image4.png
    169
    345
    media_image4.png
    Greyscale


R1 is -NR3R4, -OR5, -C(O)R8, -CN, -N3, a quaternary ammonium 
group or an optionally substituted heterocycle;
and all other variables are as defined.

Claims readable on the subject matter searched and examined thus far are claims 1-5, 7-15 and 17.


Subject matter not embraced by the above identified search and examination and Claims 6, 19-21 and 23-25 are withdrawn from further consideration pursuant to 
37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 22, 2021.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on March 22, 2021.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The title of the invention is not in accordance with MPEP §606 (reproduced below in-part) since the word “Novel” is found in the title.
606 Title of Invention [R-08.2012]
37 C.F.R. 1.72 Title and abstract.
(a) The title of the invention may not exceed 500 characters in length and must be as short and specific as possible. Characters that cannot be captured and recorded in the Office’s automated information systems may not be reflected in the Office’s records in such systems or in documents created by the Office. Unless the title is supplied in an application data sheet (§ 1.76), the title of the invention should appear as a heading on the first page of the specification. 

The title of the invention should be placed at the top of the first page of the specification unless it is provided in the application data sheet (see 37 CFR 1.76). The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters.
The words listed below are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues. The term "new" will not be deleted when it is a part of a proper name, such as "New York". Similarly, the term "design" will not be deleted when it is a part of a term, such as "Design-aiding apparatus...".

The words listed below are not considered as part of the 
title of an invention:
A,  An,  The,  Improved,  Improvement(s) in/for/of, New,  Novel,  Related to,  Design, Design for/of (a), Ornamental design, and  Ornamental.

The following title is suggested: 
“SULFONAMIDE CARBOXAMIDE COMPOUNDS”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4-8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because an impermissible radical is claimed instead of a compound when the R1 variable represents a quaternary ammonium group since a counter ion is not stated.
In claim 1, line 18 of the claim, the phrase “wherein optionally L and R3” should be changed to “or L 3” because the phrase represents an alternative definition of the L, R3 and R4 variables.
In claim 1, line 19 of the claim, the “may form” should be changed to “form” for the sake of clarity.
In claim 1, line 21 of the claim, the phrase “wherein optionally L and R5 together” should be changed to “or L and R5 together” because the phrase represents an alternative definition of the L and R5 variables.
In claim 1, page 4 (line 1 of the page), the “may form” should be changed to “form” for the sake of clarity.
In claim 1, page 4 (line 3 of the page), the phrase “wherein optionally L and R6” should be changed to “or L and R6” because the phrase represents an alternative definition of the L, R6 and R7 variables.
In claim 1, page 4 (line 4 of the page), the “may form” should be changed to “form” for the sake of clarity.
In claim 1, page 4 (line 6 of the page), the phrase “wherein optionally L and R8” should be changed to “or L 8” because the phrase represents an alternative definition of the L and R8 variables.
In claim 1, page 4 (line 7 of the page), the “may form” should be changed to “form” for the sake of clarity.
In claim 1, page 4 (line 8 of the page), an “and” should be added after the phrase “group may optionally be substituted;” since what follows is the last variable being defined.
In claim 4, page 5 (line 1 of the page), it is not possible to have a C1-cycloalkyl.  See claim 5 (line 3), claim 6 (line 4), and claim 7 (line 3) for same.
In claim 8, the phrase “cyclic group may optionally include one further heteroatom N, O or S” makes claim 8 confusing and therefore, indefinite since a first heteroatom has not been indicated.  This rejection can be overcome by deleting “further”.
Claim 15 lacks antecedent basis from claim 1 because of the last compound claimed on page 10, 
    PNG
    media_image5.png
    119
    247
    media_image5.png
    Greyscale
, and the 1st two compounds claimed on page 11, 
    PNG
    media_image6.png
    162
    306
    media_image6.png
    Greyscale
  and
    PNG
    media_image7.png
    151
    284
    media_image7.png
    Greyscale
 in claim 15.  See the proviso at the end of instant claim 1 which stipulates that the carbon attached the sulfur of the sulfonylurea group is not a ring atom of a heterocyclic group.  Each of the three identified compounds has a spiro-heterocyclic ring carbon attached to the sulfur of the sulfonylurea group.


The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 fails to further limit claim 1 because claim 15 is broader in scope than claim 1 due to the last compound claimed on page 10, 
    PNG
    media_image5.png
    119
    247
    media_image5.png
    Greyscale
, and the 1st two compounds 
    PNG
    media_image6.png
    162
    306
    media_image6.png
    Greyscale
  and
    PNG
    media_image7.png
    151
    284
    media_image7.png
    Greyscale
 and the proviso at the end of claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1-5, 9-15 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the conflicting claims of each of the following copending applications:
over claims 1-13, 15, 16, 18-20, and 22-24 of copending Application No. 16/638,708 {US 2020/0216389} - see especially the compound claimed on page 6 (column 2, row 3, in claim 13), 
    PNG
    media_image8.png
    97
    241
    media_image8.png
    Greyscale
, which is the same compound as found on page 10 (column th compound claimed on page 7 in claim 13, 
    PNG
    media_image9.png
    104
    224
    media_image9.png
    Greyscale
; 


over claims 1-10, 12, 13, 15-17, and 19-21 of copending Application No. 16/638,698 {US 2020/0361895} - see especially the last compound on row 3 on page 17 in claim 10,

    PNG
    media_image10.png
    135
    220
    media_image10.png
    Greyscale

(the same compound as the elected species in the instant application and 
the 3rd compound listed on page 11 of instant claim 15);




17/267,800 - see especially the 1st, 3rd, 4th and 5th compounds claimed on page 5 in claim 8,

    PNG
    media_image11.png
    146
    200
    media_image11.png
    Greyscale
  
    PNG
    media_image12.png
    123
    159
    media_image12.png
    Greyscale
  
    PNG
    media_image13.png
    134
    343
    media_image13.png
    Greyscale
;


and


over claims 1-16 and 18-22 of copending Application No. 16/629,006 {US 2020/0291003} - see especially the last compound claimed on page 10 in claim 16,

    PNG
    media_image14.png
    100
    201
    media_image14.png
    Greyscale

(which is the same as the last compound claimed on page 10 in instant claim 15).


Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the copending applications claim at 

The instant application and each of the copending applications share at least one common inventor.  Further, none of the copending applications are related to the instant application and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in each of the copending applications anticipate and/or render obvious the instant claimed invention. 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 7-10, 13, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	Kessler et al. {Journal of Pharmaceutical Sciences, 50(10), pages 842-844, (1961)} - who disclose the 3rd compound in Table II on page 844,

    PNG
    media_image15.png
    65
    849
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    147
    219
    media_image16.png
    Greyscale

that has the structural depiction,

    PNG
    media_image17.png
    190
    764
    media_image17.png
    Greyscale
,
which compound was recrystallized from a mixture of ethanol and water (2nd full paragraph in column 2 on page 843)
{a pharmaceutically acceptable salt of a compound of instant formula (I), 
    PNG
    media_image18.png
    162
    345
    media_image18.png
    Greyscale
, wherein 
R1 represents -NR3R4; R3 represents hydrogen; 
R4 represents a substituted cyclic group; 
L represents a substituted saturated straight-chained hydrocarbylene that includes N and S in its skeleton; 
Q represents O; and R2 represents a cyclic group substituted at the α-position (i.e., ortho-chlorophenyl)};


b)	Luckhurst et al. {Tetrahedron Letters, 48(50), pages 8878-8882, (2007)} - who disclose, for instance, Products 4 and 5 in Table 1 on page 8879,

    PNG
    media_image19.png
    566
    578
    media_image19.png
    Greyscale


    PNG
    media_image18.png
    162
    345
    media_image18.png
    Greyscale
, wherein R1 represents -OR5 and -C(O)R8, respectively; 
R5 represents a hydrocarbyl which is a cyclic group; 
R8 represents a substituted hydrocarbyl that includes O in its carbon skeleton; L represents a saturated straight-chained hydrocarbylene that includes a cyclic group in its skeleton; Q represents O; and 
R2 represents a cyclic group substituted at the α-position (i.e., 2-methyl-4-phenyl-thiazole-5-yl)};


c)	Takahashi {EP 615,859 A1} - who disclose the compound on page 6 (line 6) which has the structural depiction,

    PNG
    media_image20.png
    75
    1121
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    245
    715
    media_image21.png
    Greyscale
,
{a compound of instant formula (I), 
    PNG
    media_image18.png
    162
    345
    media_image18.png
    Greyscale
, wherein R1 represents -OR5; R5 represents an unsaturated hydrocarbyl; L represents a saturated straight-chained hydrocarbylene; Q represents O; and 
R2 represents a cyclic group substituted at the α-position (i.e., a fused aryl across the α,β positions - naphthyl)};


	d)	Li et al. {Journal of Agricultural and Food Chemistry (2005), 53(6), pages 2202-2206} - who disclose, for instance, Compound 2A15, Compound 2B2, etc., in Table 1 on page 2203,

    PNG
    media_image22.png
    157
    268
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    40
    315
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    859
    595
    media_image24.png
    Greyscale


    PNG
    media_image18.png
    162
    345
    media_image18.png
    Greyscale
, wherein R1 represents -(CO)R8; L and R8 together with the -(C=O)- group to which they are attached form a 6-, 7- or 12-membered saturated cyclic group); 
Q represents O; and R2 represents a cyclic group substituted at the α-position (i.e., a phenyl substituted at least at the 2-position with a chloro or methyl group)};  or


	e)	Li et al. {CN 105906535 A1} - who disclose, for instance, Compounds 65, 67, etc. in Table (III) in paragraphs [0035]-[0037] on pages 7-8,

    PNG
    media_image25.png
    234
    396
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    691
    307
    media_image26.png
    Greyscale



    PNG
    media_image18.png
    162
    345
    media_image18.png
    Greyscale
, wherein R1 represents -(CO)R8; L and R8 together with the -(C=O)- group to which they are attached form a 6-, 7- or 12-membered saturated cyclic group); 
Q represents O; and R2 represents a cyclic group substituted at the α-position (i.e., a phenyl substituted at least at the 2-position with a fluoro, chloro, methyl group or methoxy group)}.

Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention as shown above.  Therefore, each of the above cited prior art anticipate the instant claimed invention.


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which 


The elected species of Example 41 is not allowable.  See above obviousness-type double patenting rejection.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



April 14, 2021
Book XXVI, page 153